CLERK, UNITED STATES DISTRICT COURT - vi it
UNITED STATES COURTHOUSE SAR B97
700 STEWART STREET, SUITE 2310 / ~
SEATTLE, WA 98101 /

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300

Kyle Lydell Canty
71 S WASHINGTON ST
SEATTLE, WA 98104

| NEIRIE

GBAAMaPAIRGR FHS Te RE fT

4 SPEER Ss ered io cp piyty

CD
o
©
Oo
0
a
—
o
©
=
oO
4
Oo
2
re
O
Oo
4
~
Cc
o
E
SS
oO
oO
Qa
ee)
<L
x
LO
LO
oO
al
9°
>
°
<e)

$00.45

 
Oo fF HN HD Wn FP WD NY

NO NY VY NY - NHN NY NY NY NON YF FP KF KF KF PY ES EE YF eS
Co ND NON BSB WO NY KH DBD OO FF ND HD HA SP WD NY YF &

Case 2:16-cv-01655-RAJ Document 196 Filed 10/09/18 Page 2 of 2
Case 2:16-cv-01655-RAJ Document 195 Filed 08/31/18 Page i of1

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KYLE LYDELL CANTY,
Plaintiff, CASE NO. C16-1655 RAJ
V. ORDER
KING COUNTY et al.,
Defendants.

 

 

 

“In response to the August 24, 2018 Referral Notice (Dkt. # 194) from the Ninth
Circuit Court of Appeals in this case (Appeal Number 18-35659), the Court certifies in
accordance with 28 U.S.C. § 1915(a)(3) that Plaintiff's appeal in this case is frivolous
and taken in bad faith.

The Court accordingly REVOKES Plaintiff's in forma pauperis status for
purposes of the appeal. The Court directs the Clerk to ensure that the parties and the
Clerk of the Ninth Circuit Court of Appeals receive a copy of this order.

DATED this 31st day of August, 2018.

Gchud f foe

The Honorable card A. Jones
United States District Judge

 

ORDER -— |

 
